                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:14-CR-00147-RJC-DCK
 USA                                         )
                                             )
    v.                                       )                 ORDER
                                             )
 RODERICK LAUADES BROWN (1)                  )
                                             )

         THIS MATTER is before the Court upon motion of the defendant pro se to

reconsider the denial of his motion to amend or correct the presentence report. (Doc.

No. 85).

         The defendant contends that the Statement of Reasons (SOR) documents a

two-level reduction for the removal of the enhancement for possession of a firearm

during a drug offense. (Id. at 2). However, the portion of the SOR attached to the

motion, (Id. at 4), and the sentencing hearing transcript, (Doc. No. 70 at 4-5),

establish that the reduction resulted from an agreement between the parties to

apply a minor role reduction to the money laundering offense in Count Two.

         IT IS, THEREFORE, ORDERED that the defendant’s motion to reconsider,

(Doc. No. 85), is DENIED.

         The Clerk is directed to certify copies of this Order to the defendant and the

United States Attorney.

                                                    Signed: August 6, 2019
